Citation Nr: 1436697	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded the claims in October 2011 for additional development.  The Board also remanded a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  Service connection for PTSD was subsequently granted in an October 2012 rating decision.  Therefore, that issue is no longer before the Board for appellate review.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes that additional VA treatment records were associated with the Virtual VA folder after the December 2012 supplemental statement of the case was issued.  In December 2012, however, the Veteran waived his right to have the agency of original jurisdiction (AOJ) review any additional evidence obtained.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 


FINDINGS OF FACT

1.  The Veteran has not reported continuous symptoms of tinnitus since service or since his discharge from service, and his bilateral tinnitus has not been attributed to the alleged in-service noise exposure.  

2.  A current diagnosis of bilateral hearing loss disability for VA purposes is not of record.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in December 2006 with regard to the claims for service connection for tinnitus and bilateral hearing loss.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in June 2007.  

The duty to assist was also met in this case.  The available service treatment records are of record and all pertinent VA and identified private treatment records have been obtained and associated with the record.  The Veteran was also afforded a VA audio examination conjunction with the claims for service connection for tinnitus and bilateral hearing loss in January 2007.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case as it pertains to the claims for service connection for tinnitus and bilateral hearing loss is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's October 2011 remand as it pertained to the claims for service connection for tinnitus and bilateral hearing loss, since reasonable efforts were taken to locate the Veteran's entire service treatment records and, when unsuccessful, the Veteran was informed, and current VA treatment records dated since 2006 to the present were obtained and associated with both the paper and electronic records.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also December 2012 VA Form 21-0820.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims being adjudicated at this time.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting in a claim for service connection for bilateral hearing loss that the Veteran seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question") Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Id.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for tinnitus and bilateral hearing loss, which he contends is the result of in-service exposure to acoustic trauma.  He reports that his in-service duties exposed him to a variety of weapons, to include the M-16, 50 caliber machine gun, and 105 Howitzer, and that he was stationed in the Demilitarized Zone (DMZ) in Korea.  See November 2006 VA Form 21-4138.  In his May 2008 VA Form 9, the Veteran asserts that neither were present before enlisting in the military and that both started after training exercises, to include tour and drag and shooting in the Korean DMZ.  

The Veteran's service treatment records from his period of active duty service, which he submitted after obtaining them from the National Personnel Records Center (NPRC), are devoid of reference to complaint of, or treatment for, problems with tinnitus and/or a decrease in hearing acuity.  

The Board notes that service treatment records obtained by VA include a June 1985 report of medical history associated with the Veteran's Reserve service, in which he denied having ear, nose or throat trouble and hearing loss.  A June 1985 audiogram from Ballard Speech & Hearing Center, which is associated with the service treatment records obtained by VA, does not appear to meet the criteria for hearing loss per VA standards found at 38 C.F.R. § 3.385.  

The post-service evidence of record in this case is voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

VA treatment records reveal that the Veteran has received treatment for complaints related to tinnitus and to a decrease in hearing acuity, and that he has been diagnosed with tinnitus.  In pertinent part, the Veteran was seen in August 2006 for an initial audiological evaluation, at which time he reported constant bilateral tinnitus, most bothersome in quiet rooms beginning approximately 10 years ago, a gradual decrease in hearing sensitivity, and difficulty understanding conversation while in the presence of background noise, listening to the television, and listening to the telephone.  The Veteran reported a history of military noise exposure, to include weapons training in an infantry unit, the firing range, and some exposure to tanks.  He denied a history of occupational and recreational noise exposure.  A hearing test was deferred due to inconsistency in testing even after re-instruction.  

The Veteran was seen in October 2006 for audio re-evaluation to complete the audio started in August 2006.  He reported difficulty following conversation, especially in noise, but his main complaint was bilateral tinnitus during the past 10 years.  He felt his tinnitus was caused by noise exposure while in service and denied subsequent occupational and recreational noise exposure.  During audiological testing, the results of which are included in the January 2007 VA audio examination report discussed below, the Veteran reported having a difficult time differentiating the tones from his tinnitus.  Pulsed pure tone stimuli were used to help.  The audiologist also noted that the Veteran needed frequent reminders and verbal encouragement to respond at or near thresholds.  The assessment was that hearing was essentially within normal limits.  

There is no further VA audiological treatment following the October 2006 record, although more contemporaneous VA treatment records continue to include tinnitus in the Veteran's list of problems.  

The Veteran underwent a VA audio examination in January 2007, at which time his claims folder and medical records were available for review.  His chief complaint was hearing loss and bilateral tinnitus.  The Veteran reported in-service noise exposure in the form of M-16s and armored and aircab units.  Tinnitus for the last 10 years was reported.  The examiner noted that audiological testing was not repeated during the visit as he had been tested in October 2006.  On the authorized audiological evaluation in October 2006, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
25
LEFT
25
25
15
25
30

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner noted that audiological testing revealed normal hearing sensitivity, bilaterally, and no evidence of hearing loss was found in the file.  Given these findings, it is less likely than not that the Veteran's bilateral tinnitus is related to service.  

The Veteran has submitted a private audiogram dated in October 2007.  This is of no probative value as it is noted on the bottom that re-evaluation was recommended for reliability purposes.  

The preponderance of the evidence of record is against the claim for service connection for bilateral hearing loss.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The October 2006 audiogram does not document that the Veteran has hearing loss per VA standards.  See 38 C.F.R. § 3.385.  Nor is there evidence he exhibited hearing loss per VA standards within one year of his October 1980 discharge from service.  For these reasons, service connection for bilateral hearing loss must be denied. 

The preponderance of the evidence of record is also against the claim for service connection for tinnitus.  The Board acknowledges that the Veteran has a current diagnosis of bilateral tinnitus and that he has competently and credibly reported exposure to acoustic trauma while in service.  None of the post-service evidence of record, however, to include the statements submitted by the Veteran in support of his claim, reference that he has had continuous symptoms of tinnitus since service, since his discharge from service, or within one year of his October 1980 discharge from service.  Rather, the Veteran has consistently reported that tinnitus onset about 10 years prior to the 2006-2007 timeframe, which is approximately 16 years following his discharge from service.  See August 2006 VA audiology evaluation consult/patient education; October 2006 audiology general note; January 2007 VA audio examination report.  In the absence of evidence that the Veteran has had continuous symptoms of tinnitus since service, service connection is not warranted on a direct basis.  In the absence of evidence that the Veteran exhibited tinnitus within one year of his October 1980 discharge from service, service connection is also not warranted on a presumptive basis.  

As the preponderance of the evidence is against the claims of entitlement to service connection for tinnitus and bilateral hearing loss, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  


ORDER

Service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


